DETAILED ACTION
This action is in response to the correspondence filed on May 17, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments
1.	Applicant’s arguments with respect to USC 103 rejection of claims 1-13 and 15-20 have been considered and are found to be persuasive. Applicant argues that “Applicant respectfully submits the outstanding Office Action is mainly based on the Balakrishnan reference as one of the major references to reject the pending claims 1-13 and 15-20 of the present application. However, the applicants of Balakrishnan and the present application are both “American Megatrends, Inc.”. Balakrishnan and the present application were, not later than the effective filing date of the present application, commonly owned by American Megatrends, Inc. In other words, Balakrishnan should be considered an exception to the prior art definition under AIA  35 U.S.C. 102(a) (2) and thus is not eligible prior art for the present application.”

 Examiner has added the Raju reference to address the claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Raju reference. Raju teaches in [0017] and in FIG. 3, which is a flow chart relating to preparation of the client for redirection of a USB device. The proxy client registers with the operating system at the client for USB device arrival notification. The client, via proxy client, polls to determine if a USB device is connected to client. Proxy client may determine if a USB 

	Note: Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 14 is cancelled.  1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lisiecki et al. (US 2002/0143798 A1) in view of Maity (US 2014/0280756 A1) and further in view of Raju et al. (2017/0111455 A1.)

4.	Regarding claim 1, Lisiecki discloses  “A system, comprising: a computing device for performing a test of a virtual media redirection process, the computing device comprising a processor and a storage device storing computer executable code, wherein the computer executable code, when executed at the processor, is configured to:” (See Fig. 1-6 and [0035]) (The managed storage site 

“obtain, from a media storage device, a media file to be redirected;” (See [0008]) (It is a primary object of the invention to provide persistent, replicated, networked storage of Internet content, e.g., graphics, images, HTML, streaming media files, software, and other digital objects.)

“calculate a first checksum value for the media file being obtained; perform the virtual media redirection process;” (See [0033], [0137]) (The replication may check a computed checksum (e.g., an MD5) for the file so fetched against the checksum that was communicated in the log entry.)

“calculate a second checksum value for the media file at the local path of the computing device; and validate the media file by matching the second checksum value with the first checksum value, wherein the media file is validated when the second checksum value matches with the first checksum value.” (See [0137]) (The replication engine may check a computed checksum for the file fetched against the checksum that was communicated in the log entry. If this fails, the operation is retried. Preferably, all remote files are fetched using a cookie or other authentication mechanism and are retrieved using the wvfn directory path and the odfn filename. The fetch engine preferably is authenticated with the local storage site using an authentication mechanism.)

“perform the virtual media redirection process; and copy the media file to the local path of the computing device” (See Fig. 7 and [0016], (FIG. 7 shows how the content storage system uses storage site redirection if given content is not available at a particular storage site. A given storage site has the capability of redirecting to another storage site a request for a given piece of content. If an edge server is directed to a site that has yet to receive the replica, that site issues a redirect (e.g., an HTTP 302) to another storage site that may have the content. The content is replicated from the given storage site to at least one other storage site. A replication engine, is used to retrieve content to be replicated from a site that has the content. Preferably a pull model for actually copying of the data from site to site is used. A push model may be implemented as well.)

But, Lisiecki does not explicitly disclose “a universal USB interface”; “emulating a virtual media at a local path of the computing device via the USB interface” However, Maity teaches “a universal USB interface” “emulating a virtual media at a local path of the computing device via the USB interface” (See Fig. 4A-5B and [0036]) (The CPU 112, the memory 113, and the BMC 120 may be may be connected to the baseboard 111 through an interface. The interface may be physical hardware interface such as electrical connectors, buses, ports, cables, terminals, or other I/O devices. Redirection module configured to emulate a virtual media to the host computer; receive a read command from the host computer and directed to the emulated virtual media, the read command specifying a first file; and in response to the read command, send a request for the first file according to the read command to the browser program through the Web Socket connection. FIGS. 4A and 4B show features of a web-based virtual media redirection according to certain embodiments of the present disclosure. As shown in FIG. 4A, the host computer 110 may include a USB port 115 as the I/O device. The BMC 120 may have a virtual media module 122 that communicates with the host computer 110 through a USB connection 121 established with the USB port 115 and that emulates a media storage to the host computer 110 through the USB connection 121. The USB connection allows the BMC 120 to emulate USB mass storage devices, such as a floppy, CD-ROM, or hard disk drive, to the host computer 110.)

But, Lisiecki does not explicitly disclose “prior to performing the virtual media redirection process, determine whether a USB redirection connection exists for the computing device using the USB interface, and in response to determining that the USB redirections connection exists, disconnect the USB redirection connection prior to performing the virtual media redirection process:” 
However, Raju teaches ““prior to performing the virtual media redirection process, determine whether a USB redirection connection exists for the computing device using the USB interface, and in response to determining that the USB redirections connection exists, disconnect the USB redirection connection prior to performing the virtual media redirection process:” (See [0017]) (Remote desktop protocols (RDP) may allow redirection of USB devices. The invention provides an intelligent way to actively monitor the session of a user and to dynamically disconnect the USB device from a current active session and redirect the USB device to a different active session when the user moves or switches between sessions. A user may also use virtual applications between different sessions and may seek to use the same USB devices between the virtual applications even though the applications may be running in different sessions. Dynamically disconnecting and redirecting the USB devices between active sessions and between different virtual applications running in multiple remote desktop sessions enables the user to access the redirected USB device in all remote desktop sessions and from all applications seamlessly. FIG. 3 is a flow chart, shown at 300, relating to preparation of the client 120 for redirection of a USB device 130. The proxy client 206 registers with the operating system at the client 120 at step 302 for USB device 130 arrival notification. At step 304, the client 120, via proxy client 206, polls to determine if a USB device 130 is connected to client 120. Proxy client 206 may determine if a USB device 130 is connected or if a previously connected USB device 130 has been reset which causes the USB device to essentially simulate a plug-in/plug-out, a software simulation of a disconnect/re-connect. The user may use a GUI interface to inform the client that a USB device has been connected or the client may automatically detect without user intervention the connection of a USB device. The USB device driver may also inform an agent of the client that USB device has been connected.)

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lisiecki (Distributed storage system for internet content with storage site redirection) in view of Maity (Method of performing a virtual media redirection) and further in view of Raju (Session aware USB redirection for multi-server applications), in order to improve the virtual media redirection speed in a baseboard management controller and to dynamically disconnect and redirect the USB devices to enable the user to access the redirected USB device in all remote desktop sessions and from all applications seamlessly.) Raju [0017]

Regarding claim 2, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 1, wherein the media file is an ISO image file.” (See [0008]) (Media files include networked storage of Internet content, e.g., graphics, images, HTML, streaming media files, software, and other digital objects.)

Regarding claim 3, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 1, wherein the media file is a specific file in an ISO image file.” (See [0008]) (Media files include networked storage of Internet content, e.g., graphics, images, HTML, streaming media files, software, and other digital objects.)

Regarding claim 4, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 1, wherein the computer executable code comprises: a virtual media redirection module, configured to perform the virtual media redirection process for the computing device by emulating the virtual media at the local path of the computing device, and to copy the media file to the local path;  and a validation module configured to: obtain the media file to be redirected; (See [0012]) (Content providers upload their content, preferably using conventional client software (e.g., a file transfer protocol (FTP) client, the Rsync file transfer utility, or the like) to a given one of the storage locations that is optimal for the upload. The system may include an API (application programming interface) to support the addition of other upload protocols.)

“calculate the first checksum value for the media file being obtained; calculate the second checksum value for the media file at the local path of the computing device; and validate the media file by matching the second checksum value with the first checksum value.” (See [0137]) (The replication engine may check a computed checksum for the file fetched against the checksum that was communicated in the log entry. If this fails, the operation is retried. Preferably, all remote files are fetched using a cookie or other authentication mechanism and are retrieved using the wvfn directory path and the odfn filename. The fetch engine preferably is authenticated with the local storage site using an authentication mechanism.)

Regarding claim 5, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 4, wherein the validation module is an automated script module.” (See [0137], [0144]) (Preferably, all remote files are fetched using a cookie or other authentication mechanism. The fetch engine preferably is authenticated with the local storage site using an authentication mechanism. Redundancy and fault tolerance are built into the components of the storage infrastructure. This is achieved by having redundant servers and network configurations with automatic failover, connectivity to multiple ISPs, high-availability storage hardware, content mirrored to multiple locations, and global traffic management.)

Regarding claim 6, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 4, wherein the virtual media redirection module is a virtual media command line interface (VMCLI) module, configured to emulate the virtual media at the local path of the computing device via the (USB) interface.” (See [0012]) (The system may include an API (application programming interface) to support the addition of other upload protocols. Data is collected by the network agents and the web server agents and delivered to the map generation servers. The map generation servers analyze the data, and at least one map server produces a map that assigns name server IP address/blocks to regions.)

Regarding claim 7, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 6, further comprising: an evaluation board communicatively connected to the computing device via the USB interface for the test of the virtual media redirection process.” (See [0055]) (The web server agents 504 do test downloads to either all the web server IP addresses or to the local load balancing devices to test for availability or "aliveness" of the mirrored storage sites (i.e., per-datacenter mirror or web server). Typically, a web server agent tests an object, e.g., a twenty (20) byte file available on the web server via an HTTP GET request, and checks for errors and download times.)

Regarding claim 8, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 6, wherein the validation module is further configured to: prior to performing the virtual media redirection process, determine whether the USB redirection connection exists for the computing device; and in response to determining that the USB redirection connection exists, disconnect the USB redirection connection; prior to performing the virtual media redirection process.” (See Fig. 4A-5B [0010], [0056]) (Redirection module configured to emulate a virtual media to the host computer; receive a read command from the host computer and directed to the emulated virtual media.)

Regarding claim 9, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 4, wherein the validation module is further configured to: generate a validation report based on a test result of the virtual media redirection process, wherein: the test result comprises information indicating the virtual media redirection process to be successful when the media file is validated; and the test result comprises information indicating the virtual media redirection process to be unsuccessful when the media file is not validated.” (See [0073]) (Apache can run on any (and indeed every) client machine in a storage region. It is augmented preferably by two (2) plug-ins: one is for managing the download process, and the other for reporting monitoring information into an online monitoring function. The download plug-in preferably implements per-directory configuration and security. This information preferably includes: path prefix within which to locate the content for this directory on the NFS filesystem (i.e. the directory in the configuration is relative to this prefix); various security attributes (refer field checking, "green-cookie" authentication); other storage sites on which this content is replicated (i.e. which other domain to redirect request for content).

Regarding claim 10, Lisiecki in view of Maity and further in view of Raju discloses “The system as claimed in claim 1, further comprising: a client computing device communicatively connected to the computing device, wherein the media storage device is located at the client computing device.” (See Fig. 1-6)

As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 13, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A non-transitory computer readable medium storing computer executable code, wherein the computer executable code, when executed at a processor of a computing device for performing a test of a virtual media redirection process, is configured to:” (See Fig. 1-6)

Regarding claim 17, Lisiecki in view of Maity and further in view of Raju discloses “The non-transitory computer readable medium as claimed in claim 16, wherein the computer executable code comprises: a virtual media redirection module, configured to perform the virtual media redirection process for the computing device by emulating a virtual media at the local path of the computing device, and to copy the media file to the local path; and a validation module configured to: obtain the media file to be redirected; calculate the first checksum value for the media file being obtained;” (See (Fig. 1-6) [0008]) (It is a primary object of the invention to provide persistent, replicated, networked storage of Internet content, e.g., graphics, images, HTML, streaming media files, software, and other digital objects.)
“calculate the second checksum value for the media file at the local path of the computing device; and validate the media file by matching the second checksum value with the first checksum value;” (See [0033], [0137]) (Servers that copy files to multiple storage locations, servers that export the network filesystem to the front-end servers, and dual Internet Service Provider (ISP) connectivity. The replication may check a computed checksum (e.g., an MD5) for the file so fetched against the checksum that was communicated in the log entry. (See [0137]) (The replication engine may check a computed checksum for the file fetched against the checksum that was communicated in the log entry. If this fails, the operation is retried. Preferably, all remote files are fetched using a cookie or other authentication mechanism and are retrieved using the wvfn directory path and the odfn filename. The fetch engine preferably is authenticated with the local storage site using an authentication mechanism.)

“wherein the validation module is an automated script module.” (See [0137], [0144]) (Preferably, all remote files are fetched using a cookie or other authentication mechanism. The fetch engine preferably is authenticated with the local storage site using an authentication mechanism. Redundancy and fault tolerance are built into the components of the storage infrastructure.)

As per claim 18, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 8 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 9 and is similarly rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154